 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Theoperations of Respondent occur in commerce within the meaning of Sec-tion 2(6) and(7) of the Act.2.The Garment Workersand the Teamsters are labor organizations within themeaning of Section 2(5) of the Act.3.Respondent has not engaged in unfair labor practices as alleged in thecomplaint.[Recommendations omitted from publication.]SheetMetalWorkers' International Association,Local UnionNo. 3, AFL-CIOandSiebler Heating & Air Conditioning, Inc.Case No. 17-CC-1923.October 3, 1961DECISION AND ORDEROn March 6, 1961, Trial Examiner Thomas R. Kessel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the Intermediate Reportattached hereto.Thereafter, the General Counsel filed exceptionsto the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner except as modified herein.We find, like the Trial Examiner, that the Respondent violatedSection 8(b) (4) (i) and (ii) (B) of the Act by picketing the con-struction sites of Patrick Construction Company and Anderson Con-struction Company with an object of forcing or requiring Patrick andAnderson to cease doing business with Siebler Heating & Air Con-ditioning, Inc., and of forcing or requiring Siebler to recognize andbargain with the Respondent although the Respondent had not beencertified as the bargaining representative of Siebler's employees.However, although they concur in the Trial Examiner's ultimatefinding, Board Members Fanning and Brown do not adopt in full thebasis upon which the Trial Examiner's finding is grounded. Theyrely, instead, solely on the fact that the picketing occurred at thePatrick and Anderson construction sites at times when no employeesof Siebler, the primary employer, were present.Picketing at the'Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Members Rodgers,Fanning,and Brown].133 NLRB No. 70. SHEET METAL WORKERS' INT'L ASSN., LOCAL NO. 3651premises of a secondary employer is primary and lawful if it meetscertain conditions, among them being that at the time of the picketingthe primary employer is engaged in its normal business at the situs.2As set forth above, Siebler's employees were not present or workingat the housing sites when the picketing occurred.Nor was workscheduled for these employees at that time.Accordingly, because thisstandard was not met, the picketing was secondary and, we find, forthe unlawful object of causing the neutral employers, among themPatrick and Anderson, to cease doing business with Siebler, thusforcing Siebler to recognize and bargain with the Respondent. In theview of Members Fanning and Brown, therefore, it is unnecessary toconsider, as did the Trial Examiner, whether the failure of the Re-spondent to limit its picketing to Siebler's premises was further evi-dence of unlawfulness, and they do not adopt his finding with regardthereto 2THE REMEDYWe find merit in the exception of the General Counsel to the failureof the Trial Examiner to conclude as a matter of law that the picketingconstituted threats, restraint, and coercion toward Patrick Construc-tion Company and Anderson Construction Company as well as to theirsubcontractors.Such activity is unlawful under Section 8(b) (4) (ii)(B) of the Act, which proscribes threats, restraint, or coercion againstany person engaged in an industry affecting commerce.Accordingly,we alsofind merit in the exceptions of. the GeneralCounsel to the failure of the Trial Examiner to recommend, and toinclude in the notice attached to the Intermediate Report, that theRespondent cease and desist from engaging in unlawful conduct notonly against those secondary employers specifically named, but alsoagainst Patrick and Anderson and any other person engaged in com-merce or in an industry affecting commerce.Finally, we find merit in the exception of the General Counsel tothe failure of the Trial Examiner to recommend that the Respondentsign and return to the Regional Director for the Seventeenth Regiona sufficient number of signed copies of the notice attached to the Inter-mediate Report for posting by Siebler, Patrick, Anderson, or any ofthe other secondary persons named in the recommendation in theIntermediate Report.2MooreDry Dock Company,92 NLRB 5473Member Rodgers, while agreeing with the majority that the picketing at the Patrickand Anderson houses was unlawful because Siebler,the primary employer,was not en-gaged there at the times of the picketing,would adopt the Intermediate Report in thisrespect and would rely upon all of the facts and circumstances surrounding the picketing,including the fact that the Union failed to limit its picketing to Siebler's nearby shopwhere Siebler's employees reported each day, and wherethey couldhave been effectivelyreached.DallasGeneral Drivers,Warehousemen and Helpers Local 745(Macatee, Inc ),124 NLRB 696,enfd.281 F. 2d 593(C.A. 5)Cf.Washington Coca Cola BottlingWorks,Inc,107 NLRB 299,303, enfg.220 F. 2d 380(C.A D.C ) 652DECISIONSOF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the entire record in this case, and pursuant to Sec-tion 10(c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Respondent,Sheet Metal Workers' International Association, Local Union No. 3,AFL-CIO, its officers, representatives, agents, successors, and assigns,shall :1.Cease and desist from :(a)Engaging in or inducing or encouraging the employees ofPatrick Construction Company, Anderson Construction Company, orthe employees of Bull and Fallon Builders, Howard R. Freeman, orthe employees of any other employer having contracts with PatrickConstruction Company for the building of houses in Omaha, Ne-braska, or the employees of Metropolitan Utilities District or theemployees of any other employer having contracts with AndersonConstruction Company, for the building of houses in Omaha, Ne-braska, or of any employer other than Siebler Heating & Air Condi-tioning, Inc., or any other person to engage in a strike or concertedrefusal in the course of their employment to perform services wherean object thereof is to force or require any employer or other personto cease using, selling, handling, transporting, or otherwise dealing inthe products of Siebler Heating & Air Conditioning, Inc., or to ceasedoing business with that company, or to force Siebler Heating & AirConditioning, Inc., to recognize or bargain with Sheet Metal Workers'International Association, Local Union No. 3, AFL-CIO, as collective-bargaining representative of its employees unless and until certifiedas such representative in accordance with the provisions of Section 9of the Act.(b)Threatening, coercing, or restraining Patrick ConstructionCompany, Anderson Construction Company, or any other person en-gaged in commerce or in an industry affecting commerce, where anobject is to force or require Patrick Construction Company, Ander-son Construction Company, or any other person to cease doing busi-ness with Siebler Heating & Air Conditioning, Inc., or to force orrequire Siebler Heating & Air Conditioning, Inc., to recognize orbargain with the Sheet Metal Workers' International Association,Local Union No. 3, AFL-CIO, as the representative of the employeesof Siebler Heating & Air Conditioning, Inc., unless and until SheetMetalWorkers' International Association, Local Union No. 3, AFL-CIO, has been certified as the collective-bargaining representative ofsuch employees in accordance with the provisions of Section 9 ofthe Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act : SHEET METAL WORKERS' INT'L ASSN., LOCAL NO. 3653(a)Post at the business offices and at the meeting halls of Respond-ent Union in Omaha, Nebraska, copies of the notice attached heretomarked "Appendix." 4 Copies of said notice, to be furnished by theRegional Director for the Seventeenth Region, shall, after being dulysigned by an authorized representative of Respondent Union, beposted by Respondent Union immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to its membersare customarily posted.Reasonable steps shall be taken by Respond-ent-Union to insure that such notices are not altered, defaced, orcovered by any other material.Upon request of the said RegionalDirector, Respondent Union shall supply him with a sufficient num-ber of signed copies of said notices forTosting by Siebler Heating &Air Conditioning, Inc., Patrick Construction Company, AndersonConstruction Company, Bull and Fallon Builders, Howard R. Free-man, Thomas Construction Company, Bob Hannan Roofing Com-pany, Michael Henry Wall Stone and Grading Company, Carl NelsonMasonry Contractor, Metropolitan Utilities District, or any otherperson, if they desire to do so, at the sites which were involved inthis proceeding or at any site in the future where the provisions ofsaid notice may be applicable.'(b)Notify the Regional Director for the Seventeenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent Union has taken to comply herewith.`In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."5 The Martin Company,131 NLRB 1010.APPENDIXNOTICE TO ALL MEMBERS OF SHEET METAL WORKERS' INTERNATIONALASSOCIATION, LOCAL UNION No. 3, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT engage in, or induceor encourage the employeesof Patrick Construction Company, Anderson Construction Com-pany, or the employees of Bull and Fallon Builders, Howard R.Freeman, or the employees of any other employer having con-tractsPatrick Construction Company, or the employees ofMetropolitan Utilities District or the employees of any otheremployer having contracts with Anderson Construction Com-pany, for the building of houses in Omaha, Nebraska, or of anyemployer other than Siebler Heating & Air Conditioning, Inc., 654DECISIONSOF NATIONALLABOR RELATIONS BOARDor any other person, to engage in a strike or a concerted refusalin the course of their employment to use, manufacture, process,transport, or otherwise handle or work on goods, articles, or com-modities, or to perform any services for their respective employerswhere an object thereof is to force or require any employer orperson to cease doing business with Siebler Heating & Air Con-ditioning, Inc., to force or require Siebler Heating & Air Condi-tioning, Inc., to recognize or bargain with the undersigned labororganization as the representative of its employees unless anduntil certified as such representative in accordance with the pro-visions of Section 9 of the National Labor Relations Act.WE WILL NOT threaten, coerce, or restrain Patrick ConstructionCompany, Anderson Construction Company, or any other personengaged in commerce or in an industry affecting commerce, wherean object is to force or require Patrick Construction Company,Anderson Construction Company, or any other person, to ceasedoing business with Siebler Heating & Air Conditioning, Inc., orto force or require Siebler Heating & Air Conditioning, Inc., torecognize or bargain with Sheet Metal Workers' InternationalAssociation, Local Union No. 3, AFL-CIO, as the representativeof the employees of Siebler Heating & Air Conditioning, Inc.,unless and until Sheet Metal Workers' International Association,Local Union No. 3, AFL-CIO, has been certified as the collective-bargaining representative of such employees in accordance withthe provision of Section 9 of the Act.SHEET METAL WORKERS' INTERNATIONALASSOCIATION,LOCAL UNIONNo. 3,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon the filing of a charge by Siebler Heating & Air Conditioning,Inc., hereincalled Siebler,the General Counsel of the NationalLaborRelations Board,hereincalled the Board,by the Regional Director for the Seventeenth Region,issued a com-plaint alleging that SheetMetalWorkers'InternationalAssociation,Local UnionNo. 3, AFL-CIO, herein called Local 3, had engaged in and was engaging in con-duct violative of Section8(b)(4)(i)and (ii)(B)and Section 2(6) and(7) of theAct.The answer filed by Local3 denies the complaint allegation of statutory vio-lation.Pursuant to notice, a hearing was held on December 16, 1960, before theduly designated Trial Examiner.The parties were representedby counsel.Afterthe close of the hearing, the General Counsel filed a brief which has been carefullyconsidered.Upon consideration of the entire record,and from my observation of the wit-nesses, I make the following: SHEETMETAL WORKERS' INT'L ASSN., LOCAL NO. 3FINDINGS AND CONCLUSIONS1.THE PERTINENT COMMERCE FACTS655The complaint alleges and the answer admits that Siebler is a Nebraska corpora-tionwith its principal place of business in Omaha,Nebraska, where it engagesin the installation and maintenance of heating and air-conditioning equipment.During the year preceding issuance of the complaint Siebler purchased for its busi-ness goods and materials valued in excess of $100,000 of which more than$50,000worth were shipped to it directly from points outside the State or by suppliers in theState to whom the goods had been shippeddirectlyfrom points outside the State.I findfrom these facts that Siebler is engaged in interstate commerce within themeaning of theAct and thatthe purposesof the Act willbe effectuated by the asser-tion of the Board's jurisdiction in this case.II.THE LABOR ORGANIZATION INVOLVEDSheet Metal Workers' International Association,LocalUnion No.3,AFL-CIO,is a labor organization within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESThe parties stipulated that Local 3 had a dispute with Siebler. Siebler's employ-ees perform duties related to the sheet metal craft.Local 3 takes into membershipand generally represents in collective bargaining employees who work at this craft.Siebler's employees appear neither to belong to Local 3 nor to have selected it astheir bargaining representative.Nevertheless,as documented below,Local 3 hassought to obtain recognition from Siebler as such representative.Siebler's refusalto accord recognition and to bargain with Local 3 resulted in the picketing by thelatterwhich the General Counsel maintains violated the proscriptions of Section8(b)(4) of the Act.Siebler permanently maintains a shop and office on Maple Street in Omaha.Siebler uses these premises to store supplies,to house its trucks,and to fabricatesheetmetal parts and other material for installation by its employees at jobsites.Siebler also temporarily maintained a shop in Gretna, Nebraska, which had beenestablished at this location because Siebler had a contract for work on a nearbyhousing project.This contract was nearly completed by November 10, 1960.During times relevant to this case,Siebler employed 11 men who did fabricationwork both at its shops or at jobsites as well as installation work.All but one ofthese employees reported each morning before starting work to the Maple Streetor Gretna shop.From there they were transported by Siebler's trucks to the job-sites and upon completing work each day they were returned by these trucks tothe appropriate shop.Generally, no employees worked at the Gretna shop. Some-times two, and on rare occasions three, employees report there when there is workto do at the Gretna housing project.During each day Siebler's employees call attheMaple Street shop to pick up supplies.All of them spend approximately 50percent of their time each week at shop work.On September 26, 1960, Local 3 placed a picket at the Maple Street shop whocarried a sign which declared:SIEBLERRefuses To PayWages, Hours andConditions OfSHEET METAL WORKERSLocal No. 3This Dispute WithAbove Named Employer Only.This location was picketed continuously at least until November 10, 1960.1Therehas been no picketing at the Gretna shop.The Maple Street picketing is not chal-lenged by the General Counsel.Siebler, during the months of September,October,and November,1960,had con-tracts for heating installation and other sheet metal work from two firms engagedOn November 10, 1960, testimony was taken before the United States District Court,District of Nebraska,in an injunction proceeding against Local 3 brought by the GeneralCounsel. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the construction of houses in Omaha.One of these firms, Patrick ConstructionCompany, was building a group of houses on North 64th Street.The other firm,Vern Anderson Construction Company, was building a house on South 108th Street.During the aforementioned period other subcontracting firms were engaged inconstruction work at the Patrick and Anderson houses. In addition to Siebler,Patrick's other subcontractors were Bull and Fallon Builders, Howard R. Freeman,Thomas Construction Company, Bob Hannon Roofing Company, and MichaelHenry Wall Stone and Grading Company.Anderson's other subcontractors in-cluded Carl Nelson Masonry Contractor and Metropolitan Utilities District.On September 26, 1960, Local 3 also placed a picket at two Patrick houseslocated at 4907 and 4911 North 64th Street.The picket sign carried here wasidenticalwith that displayed at the Maple Street shop.Siebler's employees hadperformed work at these houses before September 26, but on that day no Siebleremployee worked there.Nor had any Siebler employee worked at these housesfor 5 or 6 days before September 26. Siebler's work at these houses was not, how-ever, completed.Apparently some sheet metal work was to be done after con-struction of the houses had advanced to later stages.The picketing at these housescontinued until noon of September 28.Patrick had scheduled construction work by certain of its subcontractors at 4907and 4911 North 64th Street during the September 26-28 period.The firm of Bulland Fallon was rushing its carpentry work on these houses which Patrick was anxiousto complete for exhibit purposes. Its employees ceased work at these houses be-cause they would not cross the picket line and Leonard H. Fallon, one of the firm'spartners, would not ask them to do so.Howard Freeman, the painting subcon-tractor, reported with his employee, Billy Ayers, on September 26 to work at 4907North 64th Street where they observed a picket in front of the house.They workedthat afternoon but would not thereafter while the picket was stationed there.On October 20, 1960, Local 3 resumed picketing at the house being built byPatrick at 5003 North.64th Street.Picketing here continued until October 26 or 27,and then from October 31 to November 4. The sign carried by the picket containedthe same information as that in the sign carried during the previous picketing.NoSiebler employee was at work at this or any other Patrick house on October 20.Nor had any Siebler employee worked at these houses since October 11. Siebleremployees worked 1 hour each day at 5003 on October 31 and November 1. Theyalso worked at Patrick houses at 4919 and 4903 North 64th Street from October 20to 31.The picketing, nevertheless, during the October 20 to November 4 periodwas limited to the 5003 house.Although carpentry was scheduled at this houseduring the picketing, the Bull and Fallon carpenters did not work there because ofthis activity.When on October 21, Edward Flaherty, Patrick's president, asked theBull and Fallon foreman to set windows and frame the house,the foreman repliedwithout elaboration in the presence of several carpenters that"they couldn't."Somecarpentry work was done at 5003 during the first or second day of the picketing,but this was with permission granted by Local 3.Following termination of picket-ing at 5003 the carpentry work at this house was resumed and completed.From October 24 to 28, and again on October 31, Local 3 picketed the Andersonhouse being built at South 108th Street.The sign carried by the picket containedthe same information as the others.While this picketing took place no Siebleremployee was at work at the Anderson house. Siebler's employees had last workedthere 10 days to 2 weeks before October 24.Anderson's employees, however, wereworking at the house during the picketing as were the employees of MetropolitanUtilitiesDistrict who were installing gas service.The record reveals that the picketing was in furtherance of Local 3's effort tosecure recognition from Siebler as the bargaining representative of its employeesand to secure for them terms and conditions approved by Local 3. Lester Forman,the Local 3 business agent,had several times before September 26, 1960,requestedDonald B.Siebler to accord Local 3 representative status.The declaration of thepicket signs itself reveals this as Local 3's aim.Furthermore,on September 28Business Agent Forman had told Patrick's president in reply to his inquiry thatLocal 3 was picketing because "they wanted Siebler to join the Union,"and onSeptember 26 the picket at 4907 North 64th Street had told painter Billy Ayers thatthe picketing was over wages.It is amply shown that the picketing at the Patrick and Anderson houses wasintendedby Local 3 toinduce employees of employers other than Siebler to ceaseworking.Obviously this was with the expectation that by disrupting the Patrickand Anderson operations these builders would pressure Siebler to capitulate to SHEET METAL WORKERS' INT'L ASSN., LOCAL NO. 3657Local 3's demands for recognition and bargaining.Thisis secondary boycott actionin its most elementaryform and a clearviolationof Section 8(b) (4) of the Act.I reach theforegoing conclusionsfor thesereasons.If Local3were concernedin itsdispute with Siebler toinduce only its employees to cease working and tolimit its picketingto lawful primaryaction, it could have reached theseemployeeswith its strike appeal by picketing at Siebler'sMaple Streetand Gretnashops wherethe picketand his signwould have been observedseveral timesdaily by all Siebleremployees with possiblyone exception.There wasno necessity of extending thepicketingto Patrick and Andersonhouses ifthe Local 3purpose in so doing wasmerely to reach Siebler's employees.Evidently Local 3 hadanother purpose, forSiebler's employeeswith insignificant exception were neverthereduringthe picket-ing.What otherreasonfor picketingat thesehouses couldthere have been, but toappeal tothe employeesof other employers who were there to stop working? TheBoard hasrecently statedinCalumetContractors Association and George Delong,130 NLRB 78, that "the maintenanceof a picketline before employee entrances-the literal appealof picketsigns notwithstanding-constitutes an act of inducementor encouragement of employees,who must perform servicesbehind thepicket line,to engage in a concertedrefusal to perform services for their employer."Not onlydid Local 3 fail to take affirmativesteps to inform employees other than thoseworking for Siebler thatitspicketing was not intended as inducement of them tostop working, but itmade clearthatthese employeescould work behind the picketline only with Local 3 approvalas evidencedby the circumstance that some car-pentry workwas done atPatrick'shouse at5003 North 64th Streetduringthe picket-ingwith permissionfrom Local 3.Moreover, Local 3offered nosatisfactoryexplanation for extending the picketingto the Patrick and Andersonhouses andnot confiningit to Siebler's shops.In these circumstances,I am convincedthat thepicketinghad asitspurposethe unlawfulobjects statedabove.By picketing at thePatrick and AndersonhousesLocal3 violated Section 8(b) (4) (i) and (ii) (B) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Local 3 set forth in section III, above,occurring in connectionwith the operations of Siebler and the other contractors described in section I, above,and elsewhere in this report,have a close,intimate,and substantial relation to trade,traffic, and commerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow thereof.V. THE REMEDYHaving foundthat Local3 has violated Section 8(b)(4)(i)and (ii)(B) of theAct, Ishall recommend that it cease and desisttherefromand take certain affirma-tive action designed to effectuate the policiesof the Act.Uponthe basisof theforegoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Sheet Metal Workers' International Association,Local UnionNo. 3, AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.2.By inducing and encouraging employees of Bull and Fallon Builders,HowardR. Freeman,and of other employers having contracts with Patrick ConstructionCompany, andthe employees of Metropolitan Utilities District and of other em-ployers having contractswith VernAnderson ConstructionCompany, forthe con-struction of houses,to engage in a strike or a concerted refusal in the course oftheir employment to perform services with the object of forcing or requiring theirrespective employers to cease doing business with any other person and to forceand require Siebler Heating&Air Conditioning,Inc., to recognize or bargain withLocal3 as the collective-bargaining representative of its employees,although it hasnot been certified as such representative in accordancewiththe provisions of Sec-tion 9 of theAct, Local3 has engaged in unfair labor practices within the meaningof Section 8(b) (4) (i)and (ii) (B) of the Act.3.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]624067-62-vol.133-43